DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 April 2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-12, 21, 24, 31 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al in view of U.S. Patent Application Publication 2017/0291850 to Wada et al and U.S. Patent Application Publication 2004/0131326 to Miller and U.S. Patent Application Publication 2002/0197047 to Basavanhally et al.
In regards to claims 1 and 5, Berger teaches a hole plate (242; Figure 2A & 2B) for use in a fiber collimator comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein: each fiber pathway of the plurality of fiber pathways is adapted to receive a single optical fiber from a plurality of optical fibers (Column 4 Line 49 – Column 5, Line 8).  But Berger fails to expressly teach the hole plate is made from a continuous material.  Berger does teach the hole plate to be made of at least silicon.  Berger further shows a hole plate without any breaks.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art that the hole plate is made from a continuous material since Berger shows a hole plate without any breaks and made of silicon, a single material.
Berger further fails to teach at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway.  However, Wada also teaches a hole plate (Figures 1 and 2) comprising a tapered portion (4) formed in each of the holes (3) so that an optical fiber can be easily interested into.  [0030]  Since Berger and Wada are both from the same field of endeavor and Wada further teaches a tapered portion forming the claimed variable cross section changing along the length of the at least one fiber pathway for the purpose of easily inserting an optical fiber and protecting the optical fiber end being inserted, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway in the holes of the hole plate of Berger.
Lastly, Berger in view of Wada fail to teach one or more alignment locations configured to align the hole plate with the fiber collimator such that the hole plate can be connected to the fiber collimator.  However, both Miller and Basavanhally teach hole plates including alignment locations (Miller, element 20 and Basavanhally, element 112) for the purpose of providing proper alignment of the optical fibers and optical elements. (Miller [0026] and Basavanhally [0026])  Since both Miller and Basavanhally are from the same field of endeavor as Berger in view of Wada, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided one or more alignment locations configured to align the hole plate with the fiber collimator such that the hole plate can be connected to the fiber collimator to provide optical alignment.
In regards to claim 2, Berger teaches the plurality of optical fibers positioned within the plurality of fiber pathways, each optical fiber with a first end and second end.
	In regards to claims 3 and 4, although Berger does not expressly teach the hole plate is formed of material with a thermal expansion coefficient equal to or less than the optical fiber (claim 3) or the hole plate is formed of material that matches the coefficient of thermal expansion of the optical fiber (claim 4), it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided a coefficient of thermal expansion to have been equal or less than the optical fiber.  Matching the coefficient of thermal expansion or having the coefficient of thermal expansion to be less is common practice.  This is to ensure the optical fiber does not expand greater than the expansion of the holes in the hole plate in the same environment.  This would ensure the integrity of the device and allow for the device to function as intended.  
	In regards to claims 6 and 8, although Berger does not expressly teach the plurality of fiber pathways are formed through an etching technique such as a femtosecond laser irradiation chemical etching (FLICE) technique, the limitation is a method limitation in a device claim.  Applicant is claiming a product, not a method of manufacturing the product.  The patent being sought in the preceding claims is an end product that is met by the previously applied reference.
	In regards to claim 10, Berger teaches the plurality of fiber pathways are substantially of a fixed cylindrical shape.
	In regards to claim 11, Berger teaches an optical circuit switch (OCS) comprising a microelectromechanical systems (MEMS) mirror configured to receive a beam of light (Figure 1), a fiber collimator (Figures 2a & 2B) containing a hole plate (242), the hole plate comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein each fiber pathway of the plurality of fiber pathways is adapted to receive a single optical fiber from a plurality of optical fibers (Column 4 Line 49 – Column 5, Line 8).  But Berger fails to expressly teach the hole plate is made from a continuous material.  Berger does teach the hole plate to be made of at least silicon.  Berger further shows a hole plate without any breaks.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art that the hole plate is made from a continuous material since Berger shows a hole plate without any breaks and made of silicon, a single material.
Berger further fails to teach at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway.  However, Wada also teaches a hole plate (Figures 1 and 2) comprising a tapered portion (4) formed in each of the holes (3) so that an optical fiber can be easily interested into.  [0030]  Since Berger and Wada are both from the same field of endeavor and Wada further teaches a tapered portion forming the claimed variable cross section changing along the length of the at least one fiber pathway for the purpose of easily inserting an optical fiber and protecting the optical fiber end being inserted, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided at least one fiber pathway of the plurality of the fiber pathways has a variable cross section, the variable cross section changing along the length of the at least one fiber pathway in the holes of the hole plate of Berger.
	In regards to claim 12, Berger teaches the number of optical fibers is equal to the number of MEMS mirrors.  (Figure 1)
	In regards to claims 21 and 24, Berger in view of Wada teaches at least one fiber pathway of the plurality of the fiber pathways is frustoconical or funnel shaped.  Although Berger in view of Wada does not expressly teach the pathways to contain steps, Applicant claims several different shapes for the claimed pathway.  Further, Applicant has not specifically stated any particular shape to solve a stated problem or is for any particular purpose and it appears any of the claimed shapes, including those taught by Wada would provide the same function.  Therefore, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided the pathway to have steps. 
In regards to claims 31 and 32, Miller and Basavanhally teaches the length extends from the first side to the second side.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al in view of U.S. Patent Application Publication 2017/0291850 to Wada et al and U.S. Patent Application Publication 2004/0131326 to Miller and U.S. Patent Application Publication 2002/0197047 to Basavanhally et al as applied to claim 1 above in further view of U.S. Patent Application Publication 2002/0176668 to Rubino.  
	Berger in view of Wada et al and Miller and Basavanhally et al teaches a fiber collimator with a hole plate above but fails to teach the fiber is secured with an epoxy on one side of the hole plate.  However, Rubino also teaches a fiber collimator having a hole plate (14), the hole plate being secured with an epoxy (22) to the optical fibers (12) in order to a more stable and accurate output of light.  Since Berger in view of Wada and Miller and Basavanhally and Rubino are both from the same field of endeavor, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have the fiber is secured with an epoxy on one side of the hole plate.  
Claim 27-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9,726,824 to Berger et al in view of U.S. Patent Application Publication 2017/0291850 to Wada et al and U.S. Patent Application Publication 2004/0131326 to Miller and U.S. Patent Application Publication 2002/0197047 to Basavanhally et al.
Berger teaches a hole plate (242; Figure 2A & 2B) for use in a fiber collimator comprising a first side, a second side opposite the first side, a plurality of fiber pathways formed within the hole plate and extending from the first side to the second side wherein: each fiber pathway of the plurality of fiber pathways is adapted to receive a single optical fiber from a plurality of optical fibers and the side walls of each fiber pathway are substantially perpendicular to the first side and the second side of the hole plate, and have substantially the same cross-sectional geometry as the single fiber (Column 4 Line 49 – Column 5, Line 8).  But Berger fails to expressly teach the hole plate is made from a continuous material.  Berger does teach the hole plate to be made of at least silicon.  Berger further shows a hole plate without any breaks.  Therefore, although not expressly stated, it would have been obvious before the effective filing date to a person having ordinary skill in the art that the hole plate is made from a continuous material since Berger shows a hole plate without any breaks and made of silicon, a single material.
Lastly, Berger in view of Wada fail to teach one or more alignment locations configured to align the hole plate with the fiber collimator such that the hole plate can be connected to the fiber collimator.  However, both Miller and Basavanhally teach hole plates including alignment locations (Miller, element 20 and Basavanhally, element 112) for the purpose of providing proper alignment of the optical fibers and optical elements. (Miller [0026] and Basavanhally [0026])  Since both Miller and Basavanhally are from the same field of endeavor as Berger in view of Wada, it would have been obvious before the effective filing date to a person having ordinary skill in the art to have provided one or more alignment locations configured to align the hole plate with the fiber collimator such that the hole plate can be connected to the fiber collimator to provide optical alignment.
In regards to claim 28, Miller and Basavanhally teaches the one or more alignment locations include a rough surface or an indent configured to increase the contact area between the one or more alignment locations and another surface. (Miller Figure 1)
In regards to claim 29, Miller and Basavanhally teaches the one or more alignment locations are channels formed through a thickness of the hole plate.
In regards to claim 30, Miller and Basavanhally teaches the channels are configured to receive a coupling mechanism configured to attach the hole plate to the fiber collimator.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Reference A discusses alignment holes in a collimated hole plate.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/            Primary Examiner, Art Unit 2874